Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Jose A.              Appeal from the 246th District Court of
Mena, Jr., and Dalia Zulema Marroquin                 Harris County, Texas (Tr. Ct. No. 2018-
Fernandez and In the Interest of A.G.M., a            36233). Memorandum Opinion delivered
Child                                                 by Chief Justice Morriss, Justice Stevens
                                                      and Justice van Cleef participating.
No. 06-21-00088-CV



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED AUGUST 31, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk